Citation Nr: 0530362	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  03-14 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Waco, Texas


THE ISSUES

1.  Entitlement to rating in excess of 10 percent for 
residuals of a left scapula fracture.

2.  Entitlement to a rating in excess of 10 percent for 
traumatic arthritis of the thoracic spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1964 to June 1974 and from September 1974 to January 
1987.  These matters are before the Board of Veterans' 
Appeals (Board) on appeal from an April 2002 rating decision 
of the Waco RO that granted service connection for a left 
scapula disability, rated 10 percent, and for a thoracic 
spine disability, rated 10 percent.  In May 2003, the veteran 
requested a Travel Board hearing.  He subsequently withdrew 
the request.  The veteran also appealed a denial of service 
connection for hepatitis.  However, in November 2004, he 
withdrew his appeal in this matter.


FINDINGS OF FACT

1.  The veteran is right-hand dominant.

2.  Prior to December 21, 2004, the veteran's residuals of 
left scapula fracture were manifested by either full or 
slightly decreased abduction; limitation of motion at the 
shoulder level (or dislocation, malunion, nonunion, or 
ankylosis) was not shown.

3.  From December 21, 2004, abduction of the left arm is 
shown to be limited approximately at the shoulder level; 
limitation to 25 degrees from the side, ankylosis or fibrous 
union/nonunion is not shown.

3.  The veteran's service-connected traumatic arthritis of 
the thoracic spine has been manifested by moderate limitation 
of motion; ankylosis is not shown.


CONCLUSIONS OF LAW

1.  A rating in excess of 10 percent for is not warranted for 
residuals of a left scapula fracture prior to December 21, 
2004; however, a "staged" 20 percent rating is warranted from 
that date.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 4.7, 4.71a; Diagnostic Codes (Codes) 
5200, 5201, 5202, 5203 (2005). 
2.  A rating in excess of 10 percent for traumatic arthritis 
of the thoracic spine is not warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. § 4.71a, Codes 5003, 
5010, 5291, 5288 (effective prior to September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

The May 2003 statement of the case (SOC), September 2003 and 
February 2005 supplemental SOCs (SSOCs), and letters in 
August 2001, January 2002, and December 2003, all provided at 
least some VCAA-type notice, i.e., of what the evidence 
showed, the criteria for establishing entitlement to higher 
ratings, and the bases for the denial of the claims.  The 
August 2001, January 2002, and December 2003 letters outlined 
the appellant's and VA's responsibilities in developing 
evidence to support the claims, advised him of what type of 
evidence would be pertinent to the claims, and advised him to 
identify evidence for VA to obtain or to submit the evidence 
himself.  The May 2003 SOC outlined the regulation 
implementing the VCAA, specifically including the provision 
that the claimant should submit any pertinent evidence in his 
possession.  The February 2005 SSOC notified him of a 
regulation change related to rating disabilities of the 
spine.

Notice on the initial ratings assigned with the grant of 
service connection was properly provided via SOC.  See 
VAOPGCPREC 8-2003 (December 2003).  

As to VA's duty to assist, the veteran did not identify any 
treatment for his thoricic spine and left shoulder 
disabilities.  He underwent VA examinations in March 2002, 
June 2003, and in December 2004.  He has not identified any 
further pertinent records that remain outstanding.  VA's duty 
to assist is met. 

II. Factual Background

Service medical records reflect that the veteran is right 
hand dominant.

The veteran sustained multiple injuries including to his left 
shoulder and thoracic spine in a motorcycle accident in 
service.  He contends that the residual disability is more 
severe than reflected by the 10 percent ratings currently 
assigned. 

On March 2002 VA examination the veteran complained of left 
shoulder pain.  Examination of the left shoulder revealed 
some tenderness over the scapula and full passive range of 
motion.  There was a slight decrease in elevation of the arm 
with active range of motion and some discomfort at 
approximately 160 degrees of abduction and elevation.  Motor 
strength was 5/5 and there was no evidence of atrophy.  X-
rays revealed no residual fracture deformity.  With regard to 
the thoracic spine, the veteran reported little or no pain in 
this area.  Examination of the thoracic spine revealed slight 
tenderness at the T4 region.  The examiner noted that he had 
very little symptomatology related to this area.  Range of 
motion of the lumbar spine was 70 degrees of flexion, 5 
degrees of extension, and lateral bending to 10 degrees on 
the left and 20 degrees on the right.  X-rays revealed T4 
compression fracture and lesser interior compression multiple 
other vertebral bodies including T5 and T8-T12, and 
multilevel degenerative joint disease.  

On June 2003 VA examination the veteran reported left scapula 
pain when he elevated his arm, and that he sometimes was 
awakened at night when lying on his left side.  He reportedly 
had minimal difficulties, in this regard.  Examination of the 
left shoulder revealed flexion to 180 degrees, extension to 
90 degrees, abduction to 135 degrees, and external and 
internal rotation to 90 degrees.  There was no tenderness 
about the left scapula.  With respect to the thoracic spine, 
the veteran complained of intermittent pain in his mid chest 
area that was moderate in severity.  He indicated that he had 
had no treatment.  Upon examination, the thoracic spine 
demonstrated 20 degrees of flexion and extension, and rotary 
movement in either direction to 45 degrees with minimal 
discomfort.  

In a September 2003 rating decision, the RO granted service 
connection for lumbosacral strain separately rated 10 
percent.  The veteran has not appealed that rating.

On December 2004 VA examination the veteran complained of 
left shoulder pain with elevation of the arm and sudden 
reaching movements.  He reported that this had not 
appreciably affected his job and that he had not sought 
medical treatment for this condition.  Examination of the 
left shoulder revealed 80 degrees of abduction and external 
rotation, and 60 degrees of internal rotation that appeared 
more painful.  There was no additional limitation following 
repetitive use of the arm unless he tried to use it in an 
elevated posture, which then produced increased pain.  He did 
not have flare-ups of left shoulder disability.

With respect to the thoracic spine, the veteran indicated 
that he had not sought treatment, and that his job was not 
materially affected by his back problems.  He also indicated 
that his back condition did not affect carrying out daily 
activities around the house or yard.  The examiner noted that 
the veteran's thoracic spine where the compression fractures 
were identified had minimal symptoms.  Examination of the 
thoracolumbar spine revealed 70 degrees of forward flexion, 
15 degrees of side tilting in each direction, and 10 degrees 
of extension.  There was pain at the limits of all reported 
motion.  There was no evidence of motor, sensory, or 
neurological deficit.  The examiner did not believe the 
veteran had additional limitation following repetitive use or 
during flare-ups.  The veteran did not have any 
incapacitating episodes during the past twelve months.  

III. Legal Criteria and Analysis

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity. Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.

In rating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  Functional impairment shall also be 
evaluated on the basis of lack of usefulness, and the effects 
of the disability upon the person's ordinary activity.  38 
C.F.R. § 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

In rating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40.  Consideration is also give to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45.  Functional impairment shall also be evaluated 
on the basis of lack of usefulness, and the effects of the 
disability upon the person's ordinary activity.  38 C.F.R. § 
4.10.

It is also noteworthy that where, as here, the claims involve 
the assignment of an initial rating for a disability 
following the award of service connection for such 
disability, the entire history of the disability must be 
considered and, if appropriate, staged ratings may be 
applied.  Fenderson v. West, 12 Vet. App. 119 (1999).

A.  Left Scapula

In rating disabilities involving musculoskeletal groups, a 
distinction is made between major (dominant) and minor 
extremities.  As the evidence indicates the veteran is right-
handed, his left shoulder is considered the minor extremity.  
His service-connected left shoulder disability has been rated 
under 38 C.F.R. § 4.71a, Codes 5299-5203 (for rating 
impairment of the clavicle or scpula based on malunion or 
nonunion).  Since the pathology required for rating under 
Code 5203 is not shown, those criteria are not for 
consideration.  , 

Under 38 C.F.R. § 4.71a, Code 5201 (for rating shoulder 
disability based on limitation of arm motion), a 20 percent 
rating is warranted where motion of the minor arm is limited 
to either the shoulder level or to midway between the side 
and shoulder level.  Motion of the minor arm limited to 25 
degrees from the side warrants a 30 percent rating.  Prior to 
December 21, 2004, there was no competent evidence showing 
limitation of motion at the shoulder level.  On June 2003 VA 
examination, e.g., abduction was to 135 degrees, which is 45 
degrees above (well above) the shoulder level.  Consequently, 
a rating in excess of 10 percent under Code 5201 was not 
warranted prior to December 21, 2004.  However, ranges of 
motion on December 21, 2004 VA examination revealed that left 
shoulder abduction was limited to 80 degrees, warranting a 20 
percent rating under Code 5201 from the date of the 
examination.  This finding closely approximates the criteria 
(90 degrees or shoulder level) for a 20 percent rating and, 
consequently, is not of sufficient severity to warrant the 
next higher rating of 30 percent.  

The Board has also considered whether further increase might 
be warranted under Codes 5202 (for malunion, nonunion, or 
dislocation) or 5200 (for ankylosis).  However, such 
pathology is not shown (even with factors such as pain or use 
considered), and a further increase in the rating is not 
warranted.  

B. Thoracic Spine

At the outset, it is noteworthy that service connection has 
been established for lumbosacral strain; that such disability 
is separately rated 10 percent; and that the veteran did not 
appeal that rating.

Under Codes 5003, 5010, degenerative/traumatic arthritis is 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a 10 percent evaluation is 
assignable each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added, 
under Code 5003.  See also 38 C.F.R. § 4.71a, 

Diagnostic Code 5291 (limitation of motion of the dorsal 
spine, in effect prior to September 26, 2003) provided a 10 
percent rating when limitation was moderate or severe.  A 20 
percent rating required ankylosis.  See Code 5288.

The criteria for rating disabilities of the spine were 
revised (and renumbered) effective September 26, 2003, to 
provide that degenerative arthritis of the spine, Code 5242, 
is evaluated under a General Rating Formula for Diseases and 
Injuries of the Spine with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  
A 10 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees.  A 20 percent rating is warranted for 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees.  A 40 percent rating 
is warranted for limitation of forward flexion of the 
thoracolumbar spine to 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
rating requires unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent rating requires 
unfavorable ankylosis of the entire spine.

As the claim arose prior to the September 26, 2003 revisions, 
both the criteria in effect prior to that date and those in 
effect from that date are for consideration.  Notably, staged 
ratings are not for consideration as the disability due to 
traumatic thoracic spine arthritis has not fluctuated during 
the appellate period.
Under the criteria in effect prior to September 26, 2003, the 
veteran's traumatic arthritis of the thoracic spine was rated 
at the maximum level under Code 5291.  Ankylosis of the 
thoracic (dorsal) spine has not been shown, even with factors 
such as pain considered.  [Ankylosis is the immobility and 
consolidation of a joint.  Lewis v. Derwinski, 3 Vet. App. 
259 (1992).]  Consequently, a rating in excess of 10 percent 
under the criteria in effect prior to September 26, 2003 is 
not warranted.

Rating the veteran's thoracic spine disability under the 
current (revised) criteria that became effective September 
26, 2003, would be of no benefit to him.  Those criteria 
require that the thoracic and lumbar segments of the spine be 
rated as a single entity.  The veteran has not appealed the 
rating for his lumbar spine disability.  Regardless, his 
thoracic and lumbar spine disabilities are rated 20 percent, 
combined.  The next higher (40 percent) disability requires 
limitation of thoracolumbar flexion to 30 degrees or 
ankylosis of the thoracolumbar spine.  Such a degree of 
disability has not been shown at any time during the 
appellate period.

For the reasons stated, the preponderance of the evidence is 
again a rating in excess of 10 percent for the veteran's 
thoracic spine disability, and the claim must be denied.  


ORDER

A staged 20 percent rating is granted for residuals of a left 
scapula fracture, effective from December 21, 2004, and 
subject to the regulations governing payment of monetary 
awards.

A rating in excess of 10 percent for traumatic arthritis of 
the thoracic spine is denied.


	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


